Citation Nr: 1606070	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as a left knee cyst.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The appellant had active duty service for training (ACDUTRA) from September 1990 to January 1991.  She also had other periods of unverified service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in June 2015 when it was remanded for further evidentiary development.   On remand, the AOJ was to afford the appellant an examination and the examiner was to opine whether any left knee disability had its onset during a period of ACDUTRA or INACDUTRA or was otherwise related to service.  Further, the AOJ was to verify the appellant's periods of ACDUTRA and INACDUTRA.

The appellant was afforded a VA examination in November 2015.  The examiner stated that "[t]he [appellant] had a normal knee exam at the time of this examination.  No popliteal cyst was noted in the left knee (although a 12 mm cyst would be difficult to palpate)."  The examiner also indicated that there was no evidence of any cysts during service. 

The November 2015 examination is inadequate for several reasons.  First, it is unclear whether the Veteran has a left knee cyst.  Indeed, while noting that no popliteal cyst was shown during the examination, the examiner conceded that it would be difficult to palpate a 12 mm cyst.  It is unclear whether the appellant actually has a left knee cyst.  Second, while the examiner indicated that no left knee cyst was shown during service, service treatment records (STRs) indicate otherwise.  In a January 2010 STR, the appellant noted a cyst on the left knee.  At that time, the examiner concurred with the appellant's description of her left knee problem.  For those reasons, a new examination is required. 

Finally, the precise dates of the appellant's service are unclear.  The AOJ has not verified the appellant's dates of ACDUTRA and INACDUTRA.  Such must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Confirm all dates of Reserve service, as well as all dates of ACDUTRA and INACDUTRA. Written confirmation of these dates should be placed in the claims folder.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the appellant should be so informed. 

2. Schedule the appellant for a VA examination to determine the nature and etiology of any left knee disability.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.

The examiner must respond to the following:

a. Identify all left knee disabilities present since June 2010.  The examiner must specifically state whether the appellant has a left knee cyst.

b. For each left knee disability diagnosed, is it at least as likely as not (50 percent or greater probability) that such disability had its onset during a period of ACDUTRA or INACDUTRA or is otherwise related to a period of ACDUTRA or INACDUTRA?

In offering the above opinion, the examiner should comment on October 1990 complaints of bilateral knee pain AND a January 2010 complaint of a left knee cyst.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

3. After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

